 
 
I 
108th CONGRESS 2d Session 
H. R. 5121 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2004 
Mr. Young of Alaska (for himself, Mr. Oberstar, Mr. Mica, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To further protect the United States aviation system from terrorist attacks. 
 
 
1.Provision for the use of biometric or other technology 
(a)Use of biometric technologySection 44903(h) of title 49, United States Code, is amended— 
(1)in paragraph (4)(E) by striking may provide for and inserting shall issue, not later than 120 days after the date of enactment of paragraph (5), guidance for; and 
(2)by adding at the end the following: 
 
(5)Use of biometric technology in airport access control systemsIn issuing guidance under paragraph (4)(E), the Assistant Secretary of Homeland Security (Transportation Security Administration), in consultation with representatives of the aviation industry, the biometrics industry, and the National Institute of Standards and Technology, shall establish, at a minimum— 
(A)comprehensive technical and operational system requirements and performance standards for the use of biometrics in airport access control systems (including airport perimeter access control systems) to ensure that the biometric systems are effective, reliable, and secure; 
(B) a list of products and vendors that meet such requirements and standards;  
(C)procedures for implementing biometric systems— 
(i)to ensure that individuals do not use an assumed identity to enroll in a biometric system; and 
(ii)to resolve failures to enroll, false matches, and false non-matches; and 
(D)best practices for incorporating biometric technology into airport access control systems in the most effective manner, including a process to best utilize existing airport access control systems, facilities, and equipment and existing data networks connecting airports. 
(6)Use of biometric technology for law enforcement officer travel 
(A)In generalNot later than 120 days after the date of enactment of this paragraph, the Assistant Secretary shall— 
(i)establish a law enforcement officer travel credential that incorporates biometrics and is uniform across all Federal, State, and local government law enforcement agencies; 
(ii)establish a process by which the travel credential will be used to verify the identity of a Federal, State, or local government law enforcement officer seeking to carry a weapon on board an aircraft, without unnecessarily disclosing to the public that the individual is a law enforcement officer; 
(iii)establish procedures— 
(I)to ensure that only Federal, State, and local government law enforcement officers are issued the travel credential; 
(II)to resolve failures to enroll, false matches, and false non-matches relating to use of the travel credential; and 
(III)to invalidate any travel credential that is lost, stolen, or no longer authorized for use; 
(iv)begin issuance of the travel credential to each Federal, State, and local government law enforcement officer authorized by the Assistant Secretary to carry a weapon on board an aircraft; and 
(v)take such other actions with respect to the travel credential as the Secretary considers appropriate. 
(B)FundingThere are authorized to be appropriated such sums as may be necessary to carry out this paragraph. 
(7)DefinitionsIn this subsection, the following definitions apply: 
(A)Biometric informationThe term biometric information means the distinct physical or behavioral characteristics that are used for identification, or verification of the identity, of an individual. 
(B)BiometricsThe term biometrics means a technology that enables the automated identification, or verification of the identity, of an individual based on biometric information. 
(C)Failure to enrollThe term failure to enroll means the inability of an individual to enroll in a biometric system due to an insufficiently distinctive biometric sample, the lack of a body part necessary to provide the biometric sample, a system design that makes it difficult to provide consistent biometric information, or other factors. 
(D)False matchThe term false match means the incorrect matching of one individual’s biometric information to another individual’s biometric information by a biometric system. 
(E)False non-matchThe term false non-match means the rejection of a valid identity by a biometric system. 
(F)Secure area of an airportThe term secure area of an airport means the sterile area and the Secure Identification Display Area of an airport (as such terms are defined in section 1540.5 of title 49, Code of Federal Regulations, or any successor regulation to such section).. 
(b)Funding for use of biometric technology in airport access control systems 
(1)Grant authoritySection 44923(a)(4) of title 49, United States Code, is amended— 
(A)by striking and at the end of paragraph (3); 
(B)by redesignating paragraph (4) as paragraph (5); and 
(C)by inserting after paragraph (3) the following: 
 
(4)for projects to implement biometric technologies in accordance with guidance issued under section 44903(h)(4)(E); and. 
(2)Authorization of appropriationsSection 44923(i)(1) of such title is amended by striking $250,000,000 for each of fiscal years 2004 through 2007 and inserting $250,000,000 for fiscal year 2004, $345,000,000 for fiscal year 2005, and $250,000,000 for each of fiscal years 2006 and 2007. 
2.Checked baggage security screening 
(a)In GeneralSubchapter I of chapter 449 of title 49 United States Code, is amended by adding at the end the following: 
 
44925.Authority to enter into multi-year contracts for the provision of electronic explosive detection system images for checked baggage and related items 
(a)General authorityNot later than 60 days after the date of enactment of this section, the Assistant Secretary of Homeland Security (Transportation Security Administration) shall establish a program to enter into multi-year contracts of not more than 10 years with airport operators or other non-Federal entities to provide electronic explosive detection system images of checked baggage for screening purposes. 
(b)Required findingsThe Assistant Secretary may enter into a contract for the provision of images under this section at an airport only if the Assistant Secretary finds that the average annual cost of the contract is less than the total estimated average annual cost for the Transportation Security Administration to acquire such images through the operation of stand alone explosive detection systems at that airport. 
(c)Ending contractA contract made under this section shall be contingent on the availability of annual appropriations and shall be ended if amounts are not made available to continue the contract in subsequent fiscal years. The Assistant Secretary may not terminate a contract made under this section to the extent annual appropriations are available, except when the Assistant Secretary finds cause for termination. 
(d)Contract provisionsA contract made under this section— 
(1)may include any cost associated with providing electronic explosive detection system images, including— 
(A)maintenance; 
(B)financing; 
(C)reasonable management fees; and 
(D)other items or services the Assistant Secretary deems necessary; 
(2)may specify the manner in which the electronic explosive detection system images may be acquired and any other operational requirements the Assistant Secretary deems necessary; 
(3)may specify ownership rights of the electronic explosive detection system images; and 
(4)may be made with multiple parties. 
(e)System designPrior to entering into a contract under this section with respect to an airport, the Assistant Secretary shall consult with the operator and users of the airport to ensure that the provision of electronic explosive detection system images under this section takes into consideration the operational needs of the airport and its users. 
(f)Priority considerationThe Assistant Secretary shall give priority under this section to entering into contracts that will expedite the installation of integrated in-line explosive detection systems at air carrier airports (as defined in section 47102) that have approved plans on the date of enactment of this section. 
(g)ScoringNotwithstanding any other provision of law, any contract entered into under this section shall be treated and scored as an operating lease as defined in the Office of Management and Budget Circular A–11.. 
(b)Clerical AmendmentThe analysis for such chapter is amended by inserting after the item relating to section 44924 the following: 
 
 
44925. Authority to enter into multi-year contracts for the provision of electronic explosive detection system images for checked baggage and related items. 
3.Aviation security capital fund 
(a)In generalSection 44923(h)(1) of title 49, United States Code, is amended— 
(1)by striking in each of fiscal years 2004 and inserting in fiscal year 2004 and the first $500,000,000 derived from such fees in each of fiscal years 2005; and 
(2)by striking in each of such fiscal years and inserting in fiscal year 2004 and at least $500,000,000 in each of fiscal years 2005 through 2007. 
(b)Discretionary grantsSection 44923(h)(3) of such title is amended by inserting after $125,000,000 the following: for fiscal year 2004 and $375,000,000 for each of fiscal years 2005 through 2007.  
4.Transportation security strategic planningSection 44904 of title 49, United States Code, is amended— 
(1)by redesignating subsection (c) as subsection (e); and 
(2)by inserting after subsection (b) the following: 
 
(c)Transportation security strategic planning 
(1)In generalThe Secretary of Homeland Security shall prepare and update, as needed, a transportation sector specific plan and transportation modal security plans in accordance with this section. 
(2)ContentsAt a minimum, the modal security plan for aviation prepared under paragraph (1) shall— 
(A)set risk-based priorities for defending aviation assets; 
(B)select the most practical and cost-effective methods for defending aviation assets; 
(C)assign roles and missions to Federal, State, regional, and local authorities and to stakeholders; 
(D)establish a damage mitigation and recovery plan for the aviation system in the event of a terrorist attack; and 
(E)include a threat matrix document that outlines each threat to the United States civil aviation system and the corresponding layers of security in place to address such threat. 
(3)ReportsNot later than 180 days after the date of enactment of the subsection and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the plans prepared under paragraph (1), including any updates to the plans. The report may be submitted in a classified format. 
(d)Operational criteriaNot later than 90 days after the date of submission of the report under subsection (c)(3), the Assistant Secretary of Homeland Security (Transportation Security Administration) shall issue operational criteria to protect airport infrastructure and operations against the threat identified in the plans prepared under subsection (c)(1) and shall approve best practices guidelines for airport assets.. 
5.Next generation airline passenger prescreening 
(a)In generalSection 44903(j)(2) of title 49, United States Code, is amended by adding at the end the following: 
 
(C)Next generation airline passenger prescreening 
(i)Commencement of testingNot later than November 1, 2004, the Assistant Secretary of Homeland Security (Transportation Security Administration), or the designee of the Assistant Secretary, shall commence testing of a next generation passenger prescreening system that will allow the Department of Homeland Security to assume the performance of comparing passenger name records to the automatic selectee and no fly lists, utilizing all appropriate records in the consolidated and integrated terrorist watchlist maintained by the Federal Government. 
(ii)Assumption of functionNot later than 180 days after completion of testing under clause (i), the Assistant Secretary, or the designee of the Assistant Secretary, shall assume the performance of the passenger prescreening function of comparing passenger name records to the automatic selectee and no fly lists and utilize all appropriate records in the consolidated and integrated terrorist watchlist maintained by the Federal Government in performing that function. 
(iii)RequirementsIn assuming performance of the function under clause (i), the Assistant Secretary shall— 
(I)establish a procedure to enable airline passengers, who are delayed or prohibited from boarding a flight because the next generation passenger prescreening system determined that they might pose a security threat, to appeal such determination and correct information contained in the system; 
(II)ensure that Federal Government databases that will be used to establish the identity of a passenger under the system will not produce a large number of false positives; 
(III)establish an internal oversight board to oversee and monitor the manner in which the system is being implemented; 
(IV)establish sufficient operational safeguards to reduce the opportunities for abuse; 
(V)implement substantial security measures to protect the system from unauthorized access; 
(VI)adopt policies establishing effective oversight of the use and operation of the system; and 
(VII)ensure that there are no specific privacy concerns with the technological architecture of the system. 
(iv)Passenger name recordsNot later than 60 days after the completion of the testing of the next generation passenger prescreening system, the Assistant Secretary shall require air carriers to supply to the Assistant Secretary the passenger name records needed to begin implementing the next generation passenger prescreening system. 
(D)Screening of employees against watchlistThe Assistant Secretary of Homeland Security (Transportation Security Administration), in coordination with the Secretary of Transportation and the Administrator of the Federal Aviation Administration, shall ensure that individuals are screened against all appropriate records in the consolidated and integrated terrorist watchlist maintained by the Federal Government before— 
(i)being certificated by the Federal Aviation Administration; 
(ii)being issued a credential for access to the secure area of an airport; or 
(iii)being issued a credential for access to the air operations area (as defined in section 1540.5 of title 49, Code of Federal Regulations, or any successor regulation to such section) of an airport. 
(E)Appeal proceduresThe Assistant Secretary shall establish a timely and fair process for individuals identified as a threat under subparagraph (D) to appeal the determination and correct any erroneous information. 
(F)DefinitionIn this paragraph, the term secure area of an airport means the sterile area and the Secure Identification Display Area of an airport (as such terms are defined in section 1540.5 of title 49, Code of Federal Regulations, or any successor regulation to such section).. 
(b)GAO report 
(1)In generalNot later than 90 days after the date on which the Assistant Secretary of Homeland Security (Transportation Security Administration) assumes performance of the passenger prescreening function under section 44903(j)(2)(C)(ii) of title 49, United States Code, the Comptroller General shall submit to the appropriate congressional committees a report on the assumption of such function. The report may be submitted in a classified format. 
(2)ContentsThe report under paragraph (1) shall address— 
(A)whether a system exists in the next generation passenger prescreening system whereby aviation passengers, determined to pose a threat and either delayed or prohibited from boarding their scheduled flights by the Transportation Security Administration, may appeal such a decision and correct erroneous information; 
(B)the sufficiency of identifying information contained in passenger name records and any government databases for ensuring that a large number of false positives will not result under the next generation passenger prescreening system in a significant number of passengers being treated as a threat mistakenly or in security resources being diverted; 
(C)whether the Transportation Security Administration stress tested the next generation passenger prescreening system; 
(D)whether an internal oversight board has been established in the Department of Homeland Security to monitor the next generation passenger prescreening system;  
(E)whether sufficient operational safeguards have been established to prevent the opportunities for abuse of the system; 
(F)whether substantial security measures are in place to protect the passenger prescreening database from unauthorized access; 
(G)whether policies have been adopted for the effective oversight of the use and operation of the system; 
(H)whether specific privacy concerns still exist with the system; and 
(I)whether appropriate life cycle cost estimates have been developed, and a benefit and cost analysis has been performed, for the system. 
6. Deployment and use of explosive detection equipment at airport screening checkpoints 
(a)Nonmetallic weapons and explosivesIn order to improve security, the Assistant Secretary of Homeland Security (Transportation Security Administration) shall give priority to developing, testing, improving, and deploying technology at screening checkpoints at airports that will detect nonmetallic weapons and explosives on the person of individuals, in their clothing, or in their carry-on baggage or personal property and shall ensure that the equipment alone, or as part of an integrated system, can detect under realistic operating conditions the types of nonmetallic weapons and explosives that terrorists would likely try to smuggle aboard an air carrier aircraft. 
(b)Strategic plan for deployment and use of explosive detection equipment at airport screening checkpoints 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Assistant Secretary shall transmit to the appropriate congressional committees a strategic plan to promote the optimal utilization and deployment of explosive detection systems at airports to screen individuals and their carry-on baggage or personal property, including walk-through explosive detection portals, document scanners, shoe scanners, and any other explosive detection equipment for use at a screening checkpoint. The plan may be transmitted in a classified format. 
(2)ContentsThe strategic plan shall include descriptions of the operational applications of explosive detection equipment at airport screening checkpoints, a deployment schedule and quantities of equipment needed to implement the plan, and funding needs for implementation of the plan, including a financing plan that provides for leveraging non-Federal funding. 
7.Pilot program to evaluate use of blast-resistant cargo and baggage containers 
(a)In generalBeginning not later than 180 days after the date of enactment of this Act, the Assistant Secretary of Homeland Security (Transportation Security Administration) shall carry out a pilot program to evaluate the use of blast-resistant containers for cargo and baggage on passenger aircraft to minimize the potential effects of detonation of an explosive device. 
(b)Incentives for participation in pilot program 
(1)In generalAs part of the pilot program, the Assistant Secretary shall provide incentives to air carriers to volunteer to test the use of blast-resistant containers for cargo and baggage on passenger aircraft.  
(2)ApplicationsTo volunteer to participate in the incentive program, an air carrier shall submit to the Assistant Secretary an application that is in such form and contains such information as the Assistant Secretary requires. 
(3)Types of assistanceAssistance provided by the Assistant Secretary to air carriers that volunteer to participate in the pilot program shall include the use of blast-resistant containers and financial assistance to cover increased costs to the carriers associated with the use and maintenance of the containers, including increased fuel costs. 
(c)ReportNot later than one year after the date of enactment of this Act, the Assistant Secretary shall submit to appropriate congressional committees a report on the results of the pilot program. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000. Such sums shall remain available until expended. 
8.Air cargo screening technologyThe Transportation Security Administration shall develop technology to better identify, track, and screen air cargo. 
9.Airport checkpoint screening explosive detectionSection 44940 of title 49, United States Code, is amended by adding at the end the following: 
 
(i)Checkpoint Screening Security Fund 
(1)EstablishmentThere is established in the Department of Homeland Security a fund to be known as the Checkpoint Screening Security Fund. 
(2)DepositsIn each of fiscal years 2005 and 2006, after amounts are made available under section 44923(h), the next $30,000,000 derived from fees received under subsection (a)(1) shall be available to be deposited in the Fund. 
(3)FeesThe Secretary of Homeland Security shall impose the fee authorized by subsection (a)(1) so as to collect at least $30,000,000 in each of fiscal years 2005 and 2006 for deposit into the Fund. 
(4)Availability of amountsAmounts in the Fund shall be available for the purchase, deployment, and installation of equipment to improve the ability of security screening personnel at screening checkpoints to detect explosives.. 
10.Next generation security checkpoint 
(a)Pilot programThe Transportation Security Administration shall develop, not later than 120 days after the date of enactment of this Act, and conduct a pilot program to test, integrate, and deploy next generation security checkpoint screening technology at not less than 5 airports in the United States. 
(b)Human factor studies The Administration shall conduct human factors studies to improve screener performance as part of the pilot program under subsection (a). 
11.Penalty for failure to secure cockpit door 
(a)Civil penaltySection 46301(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(6)Penalty for failure to secure flight deck doorAny person holding a part 119 certificate under part of title 14, Code of Federal Regulations, is liable to the Government for a civil penalty of not more than $25,000 for each violation, by the pilot in command of an aircraft owned or operated by such person, of any Federal regulation that requires that the flight deck door be closed and locked when the aircraft is being operated.. 
(b)Technical corrections 
(1)Compromise and setoff for false informationSection 46302(b) of such title is amended by striking Secretary of Transportation and inserting Secretary of the Department of Homeland Security and, for a violation relating to section 46504, the Secretary of Transportation,. 
(2)Carrying a weaponSection 46303 of such title is amended— 
(A)in subsection (b) by striking Secretary of Transportation and inserting Secretary of Homeland Security; and  
(B)in subsection (c)(2) by striking Under Secretary of Transportation for Security and inserting Secretary of Homeland Security. 
(3)Administrative imposition of penaltiesSection 46301(d) of such title is amended— 
(A)in the first sentence of paragraph (2) by striking 46302, 46303, and inserting 46302 (for a violation relating to section 46504),; and 
(B)in the second sentence of paragraph (2)— 
(i)by striking Under Secretary of Transportation for Security and inserting Secretary of Homeland Security; and 
(ii)by striking 44909) and inserting 44909), 46302 (except for a violation relating to section 46504), 46303,; 
(C)in each of paragraphs (2), (3), and (4) by striking Under Secretary or and inserting Secretary of Homeland Security; and 
(D)in paragraph (4)(A) by moving clauses (i), (ii), and (iii) 2 ems to the left. 
12.Federal air marshal anonymityThe Director of the Federal Air Marshal Service of the Department of Homeland Security shall continue to develop operational initiatives to protect the anonymity of Federal air marshals. 
13.Federal law enforcement in-flight counterterrorism trainingThe Assistant Secretary for Immigration and Customs Enforcement and the Director of Federal Air Marshal Service of the Department of Homeland Security, in coordination with the Assistant Secretary of Homeland Security (Transportation Security Administration), shall make available appropriate in-flight counterterrorism procedures and tactics training to Federal law enforcement officers who fly while on duty. 
14.Federal flight deck officer weapon carriage pilot program 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Assistant Secretary of Homeland Security (Transportation Security Administration) shall implement a pilot program to allow pilots participating in the Federal flight deck officer program to transport their firearms on their persons. The Assistant Secretary may prescribe any training, equipment, or procedures that the Assistant Secretary determines necessary to ensure safety and maximize weapon retention.  
(b)ReviewNot later than 1 year after the date of initiation of the pilot program, the Assistant Secretary shall conduct a review of the safety record of the pilot program and transmit a report on the results of the review to the appropriate congressional committees. 
(c)OptionIf the Assistant Secretary as part of the review under subsection (b) determines that the safety level obtained under the pilot program is comparable to the safety level determined under existing methods of pilots carrying firearms on aircraft, the Assistant Secretary shall allow all pilots participating in the Federal flight deck officer program the option of carrying their firearm on their person subject to such requirements as the Assistant Secretary determines appropriate. 
15.International agreements to allow maximum deployment of Federal flight deck officersThe President is encouraged to pursue aggressively international agreements with foreign governments to allow the maximum deployment of Federal air marshals and Federal flight deck officers on international flights. 
16.Registered traveler programThe Transportation Security Administration shall expedite implementation of the registered traveler program. 
17.Wireless communication 
(a)StudyThe Transportation Security Administration, in consultation with the Federal Aviation Administration, shall conduct a study to determine the viability of providing devices or methods, including wireless methods, to enable a flight crew to discreetly notify the pilot in the case of a security breach or safety issue occurring in the cabin. 
(b)Matters to be consideredIn conducting the study, the Transportation Security Administration and the Federal Aviation Administration shall consider technology that is readily available and can be quickly integrated and customized for use aboard aircraft for flight crew communication. 
(c)ReportNot later than 180 days after the date of enactment of this Act, the Transportation Security Administration shall submit to the appropriate congressional committees a report on the results of the study. 
18.Secondary flight deck barriersNot later than 6 months after the date of enactment of this Act, the Assistant Secretary of Homeland Security (Transportation Security Administration) shall transmit to the appropriate congressional committees a report on the costs and benefits associated with the use of secondary flight deck barriers and whether the use of such barriers should be mandated for all air carriers. The Assistant Secretary may transmit the report in a classified format. 
19.ExtensionSection 48301(a) of title 49, United States Code, is amended by striking and 2005 and inserting 2005, and 2006.  
20.Under secretary for local government and tourism of the Department of Homeland Security 
(a)Establishment of under secretary for local government and tourismSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended— 
(1)by redesignating paragraphs (6) through (9) as paragraphs (7) through (10), respectively; and 
(2)by inserting after paragraph (5) the following: 
 
(6)An Under Secretary for Local Government and Tourism.. 
(b)FunctionsSuch Act is further amended— 
(1)in section 102(c) (6 U.S.C. 112(c)) by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Under Secretary for Local Government and Tourism; 
(2)in section 102(f) (6 U.S.C. 112(f)) by striking the subsection designator and all that precedes paragraph (1) and inserting the following: 
 
(f)Under secretary for local government and tourismThe Under Secretary for Local Government and Tourism shall be responsible for; 
(3)in section 801(a) (6 U.S.C. 361(a))— 
(A)by striking in the Office of the Secretary; and 
(B)by adding at the end the following: The Under Secretary for Local Government and Tourism shall be the head of the Office.; and 
(4)in section 801(b) by striking The Office established under this section and inserting The Under Secretary for Local Government and Tourism, acting through the Office,. 
21. Federal air marshal trainingSection 44917 of title 49, United States Code, is amended by adding at the end the following: 
 
(d)Training For Foreign Law Enforcement Personnel 
(1)In GeneralThe Assistant Secretary for Immigration and Customs Enforcement of the Department of Homeland Security, after consultation with the Secretary of State, may direct the Federal Air Marshal Service to provide appropriate air marshal training to law enforcement personnel of foreign countries.  
(2)Watchlist ScreeningThe Federal Air Marshal Service may only provide appropriate air marshal training to law enforcement personnel of foreign countries after comparing the identifying information and records of law enforcement personnel of foreign countries against appropriate records in the consolidated and integrated terrorist watchlists of the Federal Government. 
(3)FeesThe Assistant Secretary shall establish reasonable fees and charges to pay expenses incurred in carrying out this subsection. Funds collected under this subsection shall be credited to the account in the Treasury from which the expenses were incurred and shall be available to the Assistant Secretary for purposes for which amounts in such account are available.. 
22.Perimeter Security 
(a)ReportNot later than 180 days after the date of enactment of this Act, the Assistant Secretary of Homeland Security (Transportation Security Administration), in consultation with airport operators and law enforcement authorities, shall develop and submit to the appropriate congressional committee a report on airport perimeter security. The report may be submitted in a classified format. 
(b)ContentsThe report shall include— 
(1)an examination of the feasibility of access control technologies and procedures, including the use of biometrics and other methods of positively identifying individuals prior to entry into secure areas of airports, and provide best practices for enhanced perimeter access control techniques; and 
(2)an assessment of the feasibility of physically screening all individuals prior to entry into secure areas of an airport and additional methods for strengthening the background vetting process for all individuals credentialed to gain access to secure areas of airports. 
23. Man-portable air defense systems (MANPADs) 
(a)United States policy on nonproliferation and export control 
(1)To limit availability and transfer of MANPADSThe President shall pursue, on an urgent basis, further strong international diplomatic and cooperative efforts, including bilateral and multilateral treaties, in the appropriate forum to limit the availability, transfer, and proliferation of MANPADSs worldwide. 
(2)To limit the proliferation of manpadsThe President is encouraged to seek to enter into agreements with the governments of foreign countries that, at a minimum, would— 
(A)prohibit the entry into force of a MANPADS manufacturing license agreement and MANPADS co-production agreement, other than the entry into force of a manufacturing license or co-production agreement with a country that is party to such an agreement; 
(B)prohibit, except pursuant to transfers between governments, the export of a MANPADS, including any component, part, accessory, or attachment thereof, without an individual validated license; and 
(C)prohibit the reexport or retransfer of a MANPADS, including any component, part, accessory, or attachment thereof, to a third person, organization, or government unless the written consent of the government that approved the original export or transfer is first obtained. 
(3)To achieve destruction of manpadsThe President should continue to pursue further strong international diplomatic and cooperative efforts, including bilateral and multilateral treaties, in the appropriate forum to assure the destruction of excess, obsolete, and illicit stocks of MANPADSs worldwide. 
(4)Reporting and briefing requirement 
(A)President’s reportNot later than 180 days after the date of enactment of this Act, the President shall transmit to the appropriate congressional committees a report that contains a detailed description of the status of diplomatic efforts under paragraphs (1), (2), and (3) and of efforts by the appropriate United States agencies to comply with the recommendations of the General Accounting Office set forth in its report GAO-04-519, entitled Nonproliferation: Further Improvements Needed in U.S. Efforts to Counter Threats from Man-Portable Air Defense Systems. 
(B)Annual briefingsAnnually after the date of submission of the report under subparagraph (A) and until completion of the diplomatic and compliance efforts referred to in subparagraph (A), the Secretary of State shall brief the appropriate congressional committees on the status of such efforts. 
(b)FAA airworthiness certification of missile defense systems for commercial aircraft 
(1)In generalAs soon as practicable, but not later than the date of completion of Phase II of the Department of Homeland Security’s counter-man-portable air defense system (MANPADS) development and demonstration program, the Administrator of the Federal Aviation Administration shall establish a process for conducting airworthiness and safety certification of missile defense systems for commercial aircraft certified as effective and functional by the Department of Homeland Security. The process shall require a certification by the Administrator that such systems can be safely integrated into aircraft systems and ensure airworthiness and aircraft system integrity. 
(2)Certification acceptanceUnder the process, the Administrator shall accept the certification of the Department of Homeland Security that a missile defense system is effective and functional to defend commercial aircraft against MANPADSs. 
(3)Expeditious certificationUnder the process, the Administrator shall expedite the airworthiness and safety certification of missile defense systems for commercial aircraft certified by the Department of Homeland Security. 
(4)ReportsNot later than 90 days after the first airworthiness and safety certification for a missile defense system for commercial aircraft is issued by the Administrator, and annually thereafter until December 31, 2008, the Federal Aviation Administration shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains a detailed description of each airworthiness and safety certification issued for a missile defense system for commercial aircraft. 
(c)Programs to reduce MANPADS 
(1)In generalThe President is encouraged to pursue strong programs to reduce the number of MANPADS worldwide so that fewer MANPADS will be available for trade, proliferation, and sale. 
(2)Reporting and briefing requirementsNot later than 180 days after the date of enactment of this Act, the President shall transmit to the appropriate congressional committees a report that contains a detailed description of the status of the programs being pursued under subsection (a). Annually thereafter until the programs are no longer needed, the Secretary of State shall brief the appropriate congressional committees on the status of programs. 
(3)FundingThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
(d)MANPADS vulnerability assessments report 
(1)In generalNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the Department of Homeland Security’s plans to secure airports and the aircraft arriving and departing from airports against MANPADS attacks. 
(2)Matters to be addressedThe Secretary’s report shall address, at a minimum, the following: 
(A)The status of the Department’s efforts to conduct MANPADS vulnerability assessments at United States airports at which the Department is conducting assessments. 
(B)How intelligence is shared between the United States intelligence agencies and Federal, State, and local law enforcement to address the MANPADS threat and potential ways to improve such intelligence sharing. 
(C)Contingency plans that the Department has developed in the event that it receives intelligence indicating a high threat of a MANPADS attack on aircraft at or near United States airports. 
(D)The feasibility and effectiveness of implementing public education and neighborhood watch programs in areas surrounding United States airports in cases in which intelligence reports indicate there is a high risk of MANPADS attacks on aircraft. 
(E)Any other issues that the Secretary deems relevant. 
(3)FormatThe report required by this subsection may be submitted in a classified format. 
(e)DefinitionsIn this section, the following definitions apply: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on International Relations, and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate. 
(2)MANPADSThe term MANPADS means— 
(A)a surface-to-air missile system designed to be man-portable and carried and fired by a single individual; and 
(B)any other surface-to-air missile system designed to be operated and fired by more than one individual acting as a crew and portable by several individuals. 
24.DefinitionsIn this Act (other than section 23), the following definitions apply: 
(1)Appropriate congressional committeeThe term appropriate congressional committees means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.  
(2)Air carrierThe term air carrier has the meaning such term has under section 40102 of title 49, United States Code. 
(3)Secure area of an airportThe term secure area of an airport means the sterile area and the Secure Identification Display Area of an airport (as such terms are defined in section 1540.5 of title 49, Code of Federal Regulations, or any successor regulation to such section). 
 
